 



Exhibit 10.21
Savient Pharmaceuticals, Inc.
Restricted Stock Agreement
Granted Under 2004 Incentive Plan
     AGREEMENT made [DATE], between Savient Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and [NAME] (the “Participant”).
     For valuable consideration, including employment services rendered and to
be rendered by the Participant to the Company, the parties hereto agree as
follows:
     1. Purchase of Shares.
     The Company shall issue to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2004 Incentive Plan
(the “Plan”), [#] shares (the “Shares”) of common stock, $0.01 par value, of the
Company (“Common Stock”). The Shares will be held in book entry by the Company’s
transfer agent in the name of the Participant for that number of Shares issued
to the Participant. The Participant agrees that the Shares shall be subject to
the forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.
     2. Vesting.
          (a) In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior to three years
from the date hereof, any Unvested Shares shall be forfeited immediately and
automatically to the Company in exchange for $.01 per Share. Notwithstanding
anything herein to the contrary, if the Shares do not vest on or before the
occurrence of one or more of the events set forth in this Section 2, the Shares
shall automatically be forfeited to the Company in exchange for $0.01 per Share.
The aggregate amount to be paid for by the Company to the Participant upon
forfeiture of the Shares shall be referred to herein as the “Forfeiture Amount”.
          (b) “Unvested Shares” means the total number of Shares multiplied by
the Applicable Percentage at the time the Shares are forfeited. Except as
provided in paragraphs (c) through (e) of this Section 2 and in Section 7(b)
below, the “Applicable Percentage” shall be (i) 100% during the one-year period
ending on the day before the first anniversary of the date hereof, (ii) 66.7%
during the one-year period beginning on the second anniversary of the date
hereof and ending on the day before the third anniversary of the date hereof and
(iii) 0% beginning on the third anniversary of the date hereof.
          (c) Notwithstanding the foregoing, in the event that the Participant’s
employment with the Company is terminated by reason of the Participant’s death
or disability, the “Applicable Percentage” shall immediately and thereafter be
0%. For this purpose, “disability” shall mean the inability of the Participant,
due to a medical reason, to carry out his duties as an employee of the Company
for a period of six consecutive months.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, if the Participant’s employment
with the Company is terminated by the Company without Cause, then effective
immediately prior to such termination of employment, the “Applicable Percentage”
shall immediately and thereafter be 100% less the product of 0.0685% times the
number of days that have elapsed after the date hereof and through and including
the effective date of the termination of the Participant’s employment with the
Company without Cause. As used herein, “Cause” means any (i) willful failure by
the Participant, which failure is not cured within 30 days of written notice to
the Participant from the Company, to perform his or her material
responsibilities to the Company or (ii) willful misconduct by the Participant
which affects the business reputation of the Company.
          (e) Notwithstanding the foregoing, if a Change in Control (as defined
in the Plan) of the Company occurs, the “Applicable Percentage” shall
immediately and thereafter be 0%.
          (f) The Forfeiture Amount may be payable, at the option of the
Company, in cancellation of all or a portion of any outstanding indebtedness of
the Participant to the Company or in cash (by check) or both.
          (g) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.
     3. Automatic Sale Upon Vesting.
          (a) Upon any reduction in the Applicable Percentage, the Company shall
sell, or arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as a result of such reduction in the Applicable
Percentage as is sufficient to generate net proceeds sufficient to satisfy the
Company’s minimum statutory withholding obligations with respect to the income
recognized by the Participant upon the lapse of the forfeiture provisions (based
on minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such income), and the Company
shall retain such net proceeds in satisfaction of such tax withholding
obligations.
          (b) The Participant hereby appoints the President and the Secretary of
the Company, and each of them acting singly, his or her attorney in fact, to
sell the Participant’s Shares in accordance with this Section 3. The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the Shares pursuant to
this Section 3.
          (c) The Participant represents to the Company that, as of the date
hereof, he or she is not aware of any material nonpublic information about the
Company or the Common Stock. The Participant and the Company have structured
this Agreement to constitute a “binding contract” relating to the sale of Common
Stock pursuant to this Section 3, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under
Rule 10b5-1(c) promulgated under such Act.
     4. Restrictions on Transfer.

-2-



--------------------------------------------------------------------------------



 



          (a) The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, until such Shares
have vested, except that the Participant may transfer such Shares (i) to or for
the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.
          (b) The Company shall not be required (i) to transfer on its books any
of the Shares which have been transferred in violation of any of the provisions
set forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
     5. Restrictive Legends.
     All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other legends that may be required under federal
or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
     6. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
     7. Reorganizations.
          (a) As used in this Agreement, a “Reorganization Event” means: (i) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property, or is cancelled;
(ii) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or (iii) any
liquidation or dissolution of the Company.

-3-



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the forfeiture provisions contained
in Section 2 and the other rights of the Company hereunder shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property into which the Shares were converted, or for which the Shares
were exchanged pursuant to such Reorganization Event, in the same manner and to
the same extent as they applied to the Shares. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
all restrictions and conditions on all Restricted Stock Awards then outstanding
shall automatically be deemed terminated or satisfied.
          (c) If, in connection with a Reorganization Event, a portion of the
cash, securities and/or other property received upon the conversion or exchange
of the Shares is to be placed into escrow to secure indemnification or similar
obligations, the mix between the vested and unvested portion of such cash,
securities and/or other property that is placed into escrow shall be the same as
the mix between the vested and unvested portion of such cash, securities and/or
other property that is not subject to escrow.
     8. Withholding Taxes; Section 83(b) Election.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
forfeiture provisions.
          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
          THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF
THE CODE WITH RESPECT TO THE PURCHASE OF THE SHARES.
     9. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
continuing service as an employee at the will of the Company (not through the
act of being hired or being granted the Shares hereunder). The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee or consultant for the vesting
period, for any period, or at all.
          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this

-4-



--------------------------------------------------------------------------------



 




Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
          (e) Notice. Each notice relating to this Agreement shall be in writing
and delivered in person or by first class mail, postage prepaid, to the address
as hereinafter provided. Each notice shall be deemed to have been given on the
date it is received. Each notice to the Company shall be addressed to it at its
offices at One Tower Center, 14th floor, East Brunswick, New Jersey 08816
(Attention: President). Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known address.
          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (j) Continuance of Employment. The issuance of the Shares hereunder is
in consideration of the Participant’s continuing employment by the Company or
any subsidiary; provided, however, nothing in this Agreement shall confer upon
the Participant the right to continue in the employ of the Company or any
subsidiary or affect the right of the Company or any subsidiary to terminate the
Participant’s employment at any time in the sole discretion of the Company or
any subsidiary, with or without cause.
          (k) Interpretation. The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.

-5-



--------------------------------------------------------------------------------



 



           (l) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.
          (m) Delivery of Certificates. Subject to Section 3, the Participant
may request that the Company deliver the Shares in certificated form with
respect to any Shares that have ceased to be subject to forfeiture pursuant to
Section 2.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            SAVIENT PHARMACEUTICALS, INC.
      By:           Name:           Title:          
 
[Name of Participant]
Address:   [                    ]
                 [                    ]
     

-7-